              Case 1:20-cr-00210-LTS Document 90
                                              91 Filed 05/27/21 Page 1 of 2




                                   MCLAUGHLIN & STERN, LLP
                                              FOUNDED 1898
                                                                               GREAT NECK, NEW YORK
      TRACY A. BURNETT
             Partner                      260 MADISON AVENUE                   MILLBROOK, NEW YORK
 tburnett@mclaughlinstern.com           NEW YORK, NEW YORK 10016               WESTPORT, CONNECTICUT
Direct: (212) 448-1100 ext. 1246             (212) 448–1100                   WEST PALM BEACH, FLORIDA
                                           FAX (212) 448-0066                     NAPLES, FLORIDA
                                         www.mclaughlinstern.com



                                              May 27, 2021


  Via ECF
  Honorable Laura Taylor Swain, U.S.D.J.
  Southern District of New York                                        MEMO ENDORSED
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street
  New York, New York 10007

           Re:       United States v. Gabriela Bratkovics, 20 Cr. 210 (LTS)

  Dear Judge Swain:

         We represent Gabriela Bratkovics in the above-referenced matter. We are writing to request
  permission for Ms. Bratkovics to travel to Dallas, Texas September 27-30, 2021, to attend a
  professional conference.

          As the Court is aware, Ms. Bratkovics was sentenced on April 14, 2021 to eight months
  imprisonment to be followed by two years of supervised release. Ms. Bratkovics is scheduled to
  surrender to the Bureau of Prisons’s custody on October 6, 2022. Currently, the conditions of Ms.
  Bratkovics’s pre-trial release permit unrestricted travel within the Southern and Eastern Districts
  of New York and the District of New Jersey. Ms. Bratkovics seeks permission to travel to Dallas,
  Texas from September 27-30, 2021 to attend the Hospitality Industry Technology Exposition and
  Conference, hosted by the Hospitality Financial and Technology Professionals – an international
  trade association for professionals who work in the hospitality industry.

          This request was discussed with AUSAs Katherine Reilly, who has informed us that the
  Government does not object to this request. We have also been advised by Pretrial Services Officer
  Andrew Abbott that the Pretrial Services Office does not object to this request. The specific travel
  itinerary will be provided in advance of the trip to Pre-Trial Services, as requested.


                                          Respectfully submitted,

                                          /s/ Tracy A. Burnett
                                          Tracy A. Burnett
         Case 1:20-cr-00210-LTS Document 90
                                         91 Filed 05/27/21 Page 2 of 2

Hon. Laura Taylor Swain
May 27, 2021
Page 2


cc:   Katherine Reilly
      Assistant United States Attorney
      (Via ECF)

      Andrew Abbott
      U.S. Pre-Trial Services Officer
      (Via email: andrew_abbott@nyspt.uscourts.gov)




The foregoing request is granted. Docket entry 90 is resolved.
SO ORDERED.
5/27/2021
/s/ Laura Taylor Swain, Chief USDJ
